Case 1:19-cr-20603-MGC Document 10 Entered on FLSD Docket 10/04/2019 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-20603-CR-COOKE/GOODMAN


  UNITED STATES OF AMERICA

  vs.

  ABDUL-MAJEED MAROUF AHMED ALANI

                          Defendant.
  ____________________________________________/


                             GOVERNMENT=S RESPONSE TO
                           THE STANDING DISCOVERY ORDER

         The United States hereby files this response to the Standing Discovery Order. This

  response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

         A.     1.     Attached, please find a copy of any written or recorded statements made by
                       the defendant.

                       Specifically, please find a compact disc that contains audio recordings of
                       conversations had by the defendant with an FBI Special Agent and a Federal
                       Air Marshal on September 5, 2019 .

                2.     The government is unaware of any relevant oral statements made by the
                       defendant before or after arrest in response to interrogation by any person
                       then known to the defendant to be a government agent that the government
                       intends to use at trial beyond biographical statements made by the defendant
                       during the booking process. Copies of all of the documents generated
                       during the defendant’s booking at FDC-Miami that the government intends
                       to use at trial are being provided to defense counsel with this response
                       (Bates numbered 000108-000121).

                3.     The defendant did not testify before the Grand Jury.

                4.     The defendant’s NCIC report is being provided to defense counsel as part
                       of this response. It can be located as part of the booking documents that are
                       provided with this response.

                                                 1
Case 1:19-cr-20603-MGC Document 10 Entered on FLSD Docket 10/04/2019 Page 2 of 6




             5.    Books, papers, documents, data, photographs, tangible objects, buildings or
                   places, within the government’s possession, custody or control, which are
                   material to the preparation of the defendant’s defense, or which the
                   government intends to use as evidence at trial to prove its case in chief, or
                   which were obtained from or belong to the defendant, may be inspected at
                   a mutually convenient time at: the Office of the United States Attorney, 99
                   Northeast 4th Street, Miami, Florida, Suite 800. Please call the undersigned
                   to set up a date and time that is convenient to both parties.

                   The following documentary, audio, and video evidence is being provided as
                   part of this response:

                   Being provided in electronic (DVD/disc) form:
                   Gov 0001: photographs of the Air Data Module (ADM)
                   Gov 0002: video--American Airlines (AA) CCTV video 7/17/19
                   Gov 003: video—Miami Dade Aviation Department (MDAD) videos (inner
                   and outer gate area D-49 and outside AA D gates) 7/17/19 (with enclosed
                   video player—needs to be used to view videos)
                   Gov 0004 MDAD videos Gates D-49 and D-48 7/17/19 (inside D-49 and
                   outside D-49; outside D-48) (with enclosed video player—needs to be used
                   to view videos)
                   Gov 0005—raw data, cellebrite report—defendant’s phone
                   Gov 0006—cellebrite report on data on defendant’s phone (collated and
                   organized in PDF, EXCEL, and HTML formats)
                   Gov 0007: MDAD videos (with enclosed video player—needs to be used to
                   view videos) inner concourse MIA 9/5/19
                   Gov 0008: audio recordings of defendant’s statements 9/5/19
                   Gov 0009: audio recordings of MIA tower transmissions 7/17/19 (password
                   protected—password provided to counsel for the defendant)

                   Documents being provided on compact disc (bates numbers 000010 to :
                   FD-302 FBI reports of investigation (Bates numbered 000010-000107)
                   FDC-Miami booking documents (Bates numbered 000108-000121)
                   CBP/DHS NNSV (criminal history report) (Bates numbered 000122-
                   000129)
                   Travel Records (Bates numbered 000130-000217)
                   AA Credit Union Records (Bates numbered 000218-000273)
                   AA personnel file (Bates numbered 000218-000273)
                   State of Florida DAVID records (Bates numbered 000274-000501)
                   AA line maintenance optimization History (LMO)-Electronic (Bates
                   numbered 000518-000551)
                   MDAD SIDA badge events (defendant) (Bates numbered 000552-000554)

                                             2
Case 1:19-cr-20603-MGC Document 10 Entered on FLSD Docket 10/04/2019 Page 3 of 6



                   Flight Aware History (Nose 3MW) (Bates numbered 000555-000564)
                   AA people profile (defendant) (Bates numbered 000565-000572)
                   FBI property release receipts (Bates numbered 000573-000578)
                   Facebook records (Bates numbered ooo579-000583)
                   ADM photographs shot by mechanics (Bates numbered 000584-000589)
                   AA credit union records (account history) (Bates numbered 000590-
                   000911)

                   The attachments to this discovery response are not necessarily copies of all
                   the books, papers, documents, data, etc., that the government may intend to
                   introduce at trial. In fact, the government is currently in the process of
                   redacting additional items of documentary evidence that contain personally
                   identifiable information (PII) for a large number of individuals not involved
                   with this case. Upon completion of the redactions the government will
                   provide the redacted documents to defense counsel.
                   The documents currently undergoing redaction of PII are the following:

                   2019 T-Mobile call records for defendant’s mobile phone
                   American Airlines “daily manning counts” for 7/16/19 and 7/17/19
                   7/16 and 7/17/19 security identification display area (SIDA) badge events
                   AA hangar and Gate D-49
                   Passenger manifest AA flight 2834 7/17/19
                   Aircraft maintenance log pages for AA nose number 3 MW and AA form
                   E58D-3 repair items
                   AA emails pertaining to defendant’s overtime request for 7/17/19 and for
                   bereavement days between 3/20-3/22 2019.

             6.    A laboratory analysis report regarding the Defendant’s DNA in connection
                   with this case is pending.

        B.         DEMAND FOR RECIPROCAL DISCOVERY: Pursuant to the Standing
                   Discovery Order, the United States requests the disclosure and production
                   of materials listed in Section (b) of Local Rule 88.10. This request is also
                   made pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

        C.         The government will disclose any information or material which may be
                   favorable on the issues of guilt or punishment within the scope of Brady v.
                   Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97
                   (1976).

        D.         The government will disclose any payments, promises of immunity,
                   leniency, preferential treatment, or other inducements made to prospective
                   government witnesses, within the scope of Giglio v. United States, 405 U.S.
                   150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

                                             3
Case 1:19-cr-20603-MGC Document 10 Entered on FLSD Docket 10/04/2019 Page 4 of 6




        E.         The government will disclose any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial.

        F.         The defendant was not identified in a lineup, show up, photo array or similar
                   identification proceedings.

        G.         The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

        H.         The government will timely advise the defendant of its intent, if any, to
                   introduce at trial extrinsic act evidence pursuant to F.R.E. 404(b). Pursuant
                   to Local Rule 88.10, the notice will be provided regardless of whether the
                   evidence may be used in the case-in-chief, for impeachment or possible
                   rebuttal, and will include the general nature of the evidence. Provided to
                   defense counsel with this response is a court document (counterclaim for
                   conversion, fraud, intentional misrepresentation and unjust enrichment)
                   filed by Alaska Airlines against the defendant in a federal civil case in
                   California. The document is bates numbered 000912-000917.

        I.         The defendant is not an aggrieved person, as defined in Title 18, United
                   States Code, Section 2510(11), of any relevant electronic surveillance that
                   was authorized pursuant to 18 U.S.C. §2516 and 18 U.S.C §2518 and that
                   has been unsealed in accordance with 18 U.S.C §2518.

        J.         The government has ordered transcribed the Grand Jury testimony of all
                   witnesses who will testify for the government at the trial of this cause.

        K.         No contraband is involved in this indictment.

        L.         The government does not know of any automobile, vessel, or aircraft
                   allegedly used in the commission of this offense that is in the government's
                   possession.

        M.         The government is not presently aware of any latent fingerprints or palm
                   prints which have been identified by a government expert as those of the
                   defendant.

        N.         The government will make every possible effort in good faith to stipulate to
                   all facts or points of law the truth and existence of which is not contested
                   and the early resolution of which will expedite trial. These stipulations will
                   be discussed with defense counsel in a timely fashion, both before, at, and
                   after the discovery conference.

                                             4
Case 1:19-cr-20603-MGC Document 10 Entered on FLSD Docket 10/04/2019 Page 5 of 6




         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
  of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         In addition to the request made above by the government pursuant to the Standing
  Discovery Order, Local Rule 88.10(b), and Rule 16(b) of the Federal Rules of Criminal Procedure,
  in accordance with Rule 12.1 of the Federal Rules of Criminal Procedure, the government hereby
  demands Notice of Alibi defense; the approximate time, date, and place of the offense was:

                        Time: am hours.
                        Date: 7/17/19.
                        Place: Miami International Airport.

  The attachments to this response are numbered Gov 001 through bates number 000917. Please
  contact the undersigned Assistant United States Attorneys if any pages are missing.

                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                           By: s/ Randy A. Hummel
                                               Randy A. Hummel
                                               Assistant United States Attorney
                                               Senior Litigation Counsel
                                               Florida Bar No. 973378
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Tel: (305) 961-9299
                                               Email: randy.hummel@usdoj.gov

                                           By: s/ Maria K. Medetis
                                               Maria K. Medetis
                                               Assistant United States Attorney
                                               Florida Bar No. 1012329
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Tel: (305) 961-9010
                                               Email: maria.medetis@usdoj.gov

  cc:    Special Agent Rene Luna,
         Federal Bureau of Investigation


                                                 5
Case 1:19-cr-20603-MGC Document 10 Entered on FLSD Docket 10/04/2019 Page 6 of 6



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 4, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on counsel for the defendant, Jonathan Scott Meltz via Notice of Electronic

  Filing generated by CM/ECF and via Federal Express.



                                                       s/Randy A. Hummel
                                                       Randy A. Hummel
                                                       Assistant United States Attorney
                                                       Senior Litigation Counsel




                                                   6
